Order Nunc Pro Tunc entered December 16, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01443-CV

                           IN RE THOMAS J. ELLIS, Relator


                Original Proceeding from the 101st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-1010227

                             ORDER NUNC PRO TUNC
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE